BUDGE, C. J.,
Dissenting. — The first and only important assignment of error involves the construction of sec. 2, chap. 15, Session Laws of 1911, and see. 7, chap. 27, Session Laws of 1913, set forth in the majority opinion.
It is the contention of the appellant that the county of Ada constituted the unit of measurement for a prohibition district within the meaning of the foregoing statutory provisions, and that, since liquor licenses were issued and in effect in Boise City, he did not maintain a common nuisance. It is insisted by the state that all territory outside of Boise City where ho liquor licenses had been issued or were in force was prohibition territory. *
The question therefore arises: What is a prohibition district within the meaning of the statutory provision that a “ ‘prohibition district’ .... is territory .... where no liquor license has been issued in accordance with the laws of this state. ’ ’
The duty devolving upon this court is to place a reasonable construction upon the provisions of the statutes, to the end that the evident purpose of the acts be attained.
It is the holding of the majority opinion that the county, as contradistinguished from the precinct, is the unit of territory intended by the statute to comprise a prohibition district; but it would be more reasonable to hold that the precinct is the unit rather than the county.
Stress is-laid upon the definitions of the word “territory.” “Territory” is defined in the majority opinion as “a part of a country separated from the rest and subject to a particular jurisdiction,” or “any area or tract of a state not invested with full rights of sovereignty, but governed as a dependency or separate area, or having a legal system more or less peculiar to itself.”
*335If there is anything to be deduced from these definitions, it would be not only against rather than in support of the theory that the county is the unit but in support of the theory that the precinct is the unit, for the following reasons: the precinct was absolutely subject to the “particular jurisdiction” of the board of county commissioners which had the exclusive right to refuse to grant liquor licenses; the precinct was not an “area or tract” invested with full rights of sovereignty; and the precinct had “a legal system more or less peculiar to itself” — these definitions certainly apply as well to a precinct as to a county.
Sections 1507 and 1508, Revised Codes, would seem to strengthen the latter view. Sec. 1507 provided that an application for a liquor license must specify the precinct within which the place of sale was to be located and, when granted, the license was restricted to such precinct; sec. 1508 provided that when such application was made for a liquor license, outside of any incorporated city, it was the duty of the board of county commissioners to determine r whether or not the liquor license should be granted, “either upon their own motion or upon objections duly filed upon the part of any citizen or resident of the precinct within which it is intended to carry on such sale”; thus making it clear that the rural precincts were entitled to especial consideration so far as the question of issuing liquor licenses was concerned. In fact, the precinct was the only unit recognized, under the law as it stood prior to the enactment of the local option law, by county and state licenses.
As stated in the majority opinion, the local option law of 1909 defined a prohibition district to be “any district or territory in the state of Idaho in which the sale of intoxicating liquor is prohibited by law,” that is, where, by an election held under the local option law, by a majority vote the sale of intoxicating liquor was prohibited, the.commissioners had no power to issue liquor licenses.
This was the situation in 1911 when the legislature passed the law defining the crime with which appellant is charged. At that time there were many counties that had not voted to *336prohibit the sale of intoxicating liquors, and there were municipalities in those counties which were strongly in favor of the sale of intoxicating liquors within the municipalities, thereby overcoming the vote in the county cast by rural districts.
The 1913 session of the legislature, to further restrict knd prohibit the sale of intoxicating liquors and afford additional protection to rural districts, passed an act further regulating the disposal of alcohol and intoxicating liquors, and defined a prohibition district as any “territory in which the sale of intoxicating liquor is prohibited by law, or wit ere no liquor license has been issued in accorda-nce with the laws of this State.” (Italics mine.) (1913 Sess. Laws, c. 27, sec. 7, p. 127.)
Prior to the 1913 law the commissioners had the power, under see. 1508, Revised Codes, to refuse to grant a liquor license in any precinct or unincorporated town or village or in any incorporated village, town or city within the county (Anderson v. Board of County Commrs., 22 Ida. 190, 125 Pac. 188; Sullivan v. Board, 22 Ida. 202, 125 Pac. 191); and any such place where no liquor license had been issued would be territory “where no liquor license has been issued in accordance with the laws of this State,” and would constitute a prohibition district within the meaning of chap. 27, see. 7, p. 127, 1913 Sess. Laws.
The very purpose of the latter section was to make all such territory a prohibition district, and to afford the protection of the provisions of the law applicable to prohibition districts to' rural sections where no licenses had been issued, and to make it impossible for municipalities,- which by reason of- a majority vote had made a county “wet,” to deprive the rural communities within such county of> the protection afforded by the provisions of chap. 15, sec. 2, p. 33, 1911 Sess. Laws. To hold otherwise it would follow that where a county was voted “wet” and liquor licenses' were granted within a municipality, the entire county would be “wet” irrespective of the action of the board of commissioners in refusing to grant Liquor licenses, and a common nuisance srteh as maintained *337by appellant could not be abated. The abatement of the nuisance was the real object sought to be attained by this legislation. The majority opinion emasculates the amendment and deprives the rural districts of the added protection the amendment was designed to afford.
The majority opinion urges that by the act of 1913 it was made unlawful for a physician to issue a prescription for intoxicating liquor as medicine in a prohibition district except in ease of actual sickness and after making a thorough examination and then only by the use of a prescribed form of presci’iption. Therefore the unit could not consistently be limited to less territory than the county, for the reason that to hold otherwise would work a hardship on the physician by requiring him to change his method of practice when he crossed the precinct line from a precinct in whiph a saloon was located to one in which no license had been issued and render him liable to forfeiture of his license to practice medicine.
The statute imposed only one burden upon the physician, "that in a prohibition district his prescriptions for intoxicating liquors were restricted to “cases of actual sickness and after making a thorough examination of the patient.” He need not concern himself with wet or dry territory nor their respective boundaries if he confined his prescriptions of intoxicating liquor to cases of actual sickness, and if he prescribed intoxicating liquor in.cases other than actual sickness he fostered the industry the law was designed to curtail. No prescription would be required in wet territory because the patient could get intoxicating liquor there without a prescription.
In my opinion, neither the county unit theory nor the precinct unit theory correctly interprets the sections of 'the statutes involved. Either view unduly limits and restricts the purpose of the acts, the objects sought to be attained by them and the broad language used therein. It is clearly apparent that had it been the intention of the legislature to restrict a prohibition district to the territory comprising a county, precinct or municipality, these limits would have been prescribed *338in the act in definite terms; but the act placed no limitations other than “territory in which the sale of intoxicating liquor is prohibited by law or where no liquor license has been issued in accordance with the laws of this state." The pertinent fact is that no liquor licenses had been issued or were in force outside of the boundaries of the municipality nor in any territory in Ada county outside of Boise City. Liquor licenses had only been issued and were in force within Boise City, the territorial limits of which are well defined. Since Boise City is a municipality and a separate entity, the issuance of liquor licenses therein depended upon the joint action of the municipal authorities and the board of county commissioners, while the issuance of such licenses within the county outside of municipalities rested with the board of county commissioners solely. It was within the power of the board to refuse to grant liquor licenses within a precinct or within any given territory in the county and where, as in this case, no liquor licenses had been issued or were in force anywhere in the county outside the boundaries ofv a municipality, all such territory lying without the boundaries thereof was territory where no liquor licenses had been issued according to law and constituted a prohibition district within the meaning of sec. 7, chap. 27, supra, and the maintaining of a place therein where liquors were disposed of as shown by the admitted facts constituted it a common nuisance within the meaning of such statutory provisions.
The purpose of the law was to prescribe the means by which a public nuisance might be abated and to give the statute a restricted construction defeats this purpose. - The judgment should be affirmed.